DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 14 July 2021. Claims 1-20 are pending in the application; and claims 1, 10 and 19 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1).

Regarding claim 1, Brocade discloses a method comprising: 
measuring input/output traffic for respective hosts that are connected to a Fibre Channel N_Port Virtualizer (FC-NPV) switch (Fig. 3, Switch in AG Mode, pp 82-83, Flow Monitor; top of pg. 13 disclosing Fibre Channel which inherently has input/output traffic), which is in communication with a first N_Port ID Virtualization (NPIV) core switch via a first port channel and with a second NPIV core switch via a second port channel, wherein the first NPIV core switch and the second NPIV core switch are in communication with a same target device (pg. 32, Fig. 5, Edge Switch A and Edge switch B; Figure 3, Edge Switch, pp 92-94 Fabric and Edge switch configuration comprising enabling NPIV; pg. 25, comparison of Access Gateway ports to standard switch ports; pg. 55, Fig. 10, N_Port1 connected to Fabric 1, N_Port2 connected to Fabric 2); and
re-assigning, via fibre channel login (FLOGI) operations, traffic from a given host carried on the first port channel to the second port channel between the FC-NPV switch and the second NPIV core switch (pg. 43 under “Mapping priority” discussing fabric login (FLOGI); pp 60-61 Device Load Balancing Policy disclosing distributing the login load on each of the N_Ports by mapping the logins to the least loaded ports disclosing FLOGIs are necessary to move traffic from N_Port1 to N_Port2 and vice versa).  
Brocade does not disclose the following; however, Sreejith suggests determining that traffic carried on the first port channel between the FC-NPV switch and the first NPIV core switch exceeds traffic carried on the second port channel between the FC-NPV switch and the second NPIV core switch by a predetermined threshold ([0015] disclosing “Data packets that are inbound to a router may be switched through to one or more switch fabrics via two or more uplink paths within the input interface. The purpose of having multiple uplinks and switch fabric modules is to perform traffic load balancing and to provide redundant paths in case of link or switch fabric module failures.”; [0018] and Fig. 4, 415 and 420, [0041] disclosing load balancing controller determines if the traffic difference between uplink paths exceeds a threshold); and 
in response to determining that the predetermined threshold has been exceeded, re-assigning traffic from a given host carried on the first port channel to the second port channel between the FC-NPV switch and the second NPIV core switch (Fig. 4, 420, 425 and 430, [0041] disclosing the load balancing controller selects input links and reconfigures the association of said links to the uplink path having less traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Brocade with the techniques of Sreejith because this load balancing technique performs better than round robin load balancing while minimizing out of order packets and the impact of packet size deviation.

Regarding claim 4, Brocade further discloses the method of claim 1, further comprising evenly distributing fabric logins (FLOGIs) from the respective hosts over the first port channel and the second port channel ((pg. 43 under “Mapping priority” discussing fabric login (FLOGI); pg. 60 disclosing logins on N_ports; pp 31-32 Port Mapping and Fig. 5 disclosing evenly mapping F_Ports to N_Ports; See also pg. 57 “Automatic Login balancing; pg. 58 “Be aware that modifying Automatic Login Balancing mode default settings using the agautomapbalance command may yield uneven distribution of F_Ports to N_Ports. In such cases, you might consider a manual login distribution that forces a rebalancing of F_Ports to N_Ports.).  

Regarding claim 5, Brocade and Sreejith further discloses the method of claim I, further comprising performing the measuring on the FC-NPV switch (Brocade: Fig. 3, Switch in AG Mode, pp 82-83, Flow Monitor; Sreejith: Fig. 3, Load Balancing Controller 315, [0040]-[0041] disclosing load balancing controller measures the traffic).  

Regarding claim 9, Brocade and Hashinoto further suggests the method of claim 1, further comprising monitoring down events for the first port channel and the second port channel, and when a down event is detected, stopping the measuring and restarting the measuring once the down event is cleared (pg. 54, How port groups work disclosing detecting N_ports going down (offline); pg. 68 Failback policy disclosing when an N_Port comes back online the F_Ports failback to the recovered N_port ; pp. 82-83 Flow Monitor disclosing monitoring traffic; Hashimoto: [0040]-[0041] disclosing monitoring traffic on input and output links. Obviously when the port goes offline the measuring would be stopped at that port and one of ordinary skill in the art would see the advantage at once of restarting the measurements when the switch recovers from failure).  

Regarding claims 10, 13 and 18, the claims are directed towards an apparatus comprising: an interface unit configured to enable network communications (Fig. 3 Access Gateway Ports); a memory; and one or more processors coupled to the interface unit and the memory (47, second to last bullet ASIC or CPU suggesting the device can be hardware or a CPU and software; pg. 83 “The local switch control central processor unit (CPU)”) , and configured to perform the method of claims 1, 4 and 9; therefore, claims 10, 13 and 18 are rejected on the grounds presented above for claims 1, 4 and 9.  

Regarding claim 14, Brocade further discloses the apparatus of claim 10, wherein the apparatus comprises a Fibre Channel N_Port Virtualization (FC-NPV) switch (Brocade: Fig. 3, Switch in AG Mode; pg. 25, “the AG device allows multiple FC hosts to access the SAN on the same physical port. This feature reduces the hardware requirements and management overhead of hosts to the SAN connections”).  

Regarding claim 17, Sreejith further suggests the apparatus of claim 10, wherein the one or more processors are further configured to establish a port monitoring policy that is configured to maintain an upper and lower threshold for an imbalance between the first port channel and the second port channel ([0041] disclosing the traffic is balanced when the difference between the links exceeds the threshold which suggests a lower threshold of zero imbalance and an upper threshold the rebalancing threshold).

Regarding claims 19-20, the claims are directed towards a non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform the method of claims 1 and 4. Brocade suggests such embodiments (47, second to last bullet ASIC or CPU suggesting the device can be hardware or a CPU and software; pg. 83 “The local switch control central processor unit (CPU)”), therefore, claims 19-20 are rejected on the grounds presented above for claim 1 and 4.

Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1) further in view of Strutt et al. (US 2009/0190558 A1).

Regarding claim 2, Brocade in view of Sreejith discloses the method of claim 1 but do not disclose the following; however, Strutt suggests modifying the prior art, wherein the input/output traffic (T) is defined by an equation T = m + s, wherein m is a sample mean input/output traffic throughput, and s is one sample standard deviation of the input/output traffic throughput ([0037]-[0043] disclosing use of the mean value of a performance function plus the standard deviation of a throughput in the “aggressive” case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the traffic measurements found in the prior art with the techniques of Strutt because this allows for investigation of parameters which have not been tried often which are potentially better.
 
Regarding claim 3, Sreejith suggests the method of claim 2, wherein the sample mean input/output traffic throughput is calculated over a 24 hour period ([0040] disclosing a load balancing interval for decisions, for example, 30 seconds, obviously the techniques of the prior art are operational for periods exceeding days and the calculations would be repeatedly performed over a 24 hour period).

Regarding claims 11-12, the claims are directed towards the apparatus that performs the method of claims 2-3; therefore, claims 11-12 are rejected on the grounds presented above for claims 2-3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1) further in view of Flauaus et al. (US 2005/0108444 A1).

Regarding claim 6, Brocade in view of Sreejith discloses the method of claim 1 but do not disclose the following; however, Flauaus suggests modifying the prior art, further comprising performing the measuring on the first NPIV core switch and the second NPIV core switch (Fig. 1, [0045] “During operation of the system 100, the operating status in the form of congestion states, levels, and types are monitored for each active port in the switches 112, 120, and 130 and on a fabric centric basis. At the switches 112, 120, 130, mechanisms are provided at each switch for collecting port-specific statistics, for processing the port statistics to detect congestion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Brocade with the techniques of Flauaus because the teaching lies in Flauaus that this allows for effectively isolating congestion points and likely sources of congestion in the fabric ([0020]) which overcome the limitations of techniques for monitoring and isolating operational problems in a fibre channel network ([0004]-[0011]).
  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1) further in view of  Velaga et al. (US 2012/0226801 A1).

Regarding claim 7, Brocade in view of Sreejith disclose the method of claim 1, but does not disclose the following; however, Velaga suggests wherein the measuring is performed on a per-virtual storage area network (VSAN) basis ([0029] disclosing “The load -balancing policy (and algorithm) can be configured on a per-VSAN basis“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the prior art with the teaching in Velaga because of the technological advantages VSANs provide ([0003]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1) further in view of Flauaus et al. (US 2005/0108444 A1) in view of Velaga et al. (US 2012/0226801 A1).

Regarding claim 15, Brocade in view of Sreejith discloses the apparatus of claim 10 but do not disclose the following; however, Flauaus suggests modifying the prior art, wherein the one or more processors are further configured to measure input/output traffic for respective hosts on the first NPIV core switch and the second NPIV core switch (Fig. 1, [0045] “During operation of the system 100, the operating status in the form of congestion states, levels, and types are monitored for each active port in the switches 112, 120, and 130 and on a fabric centric basis. At the switches 112, 120, 130, mechanisms are provided at each switch for collecting port-specific statistics, for processing the port statistics to detect congestion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Brocade with the techniques of Flauaus because the teaching lies in Flauaus that this allows for effectively isolating congestion points and likely sources of congestion in the fabric ([0020]) which overcome the limitations of techniques for monitoring and isolating operational problems in a fibre channel network ([0004]-[0011]).
Velaga discloses on a per-virtual storage area network (VSAN) basis ([0029] disclosing “The load -balancing policy (and algorithm) can be configured on a per-VSAN basis“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the prior art with the teaching in Velaga because of the technological advantages VSANs provide ([0003]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocade, “Brocade Fabric OS Access Gateway Administration Guide, 8.2.0” in view of Sreejith et al. (US 2003/0202511 A1) further in view of  Zheng et al. (U.S. Patent No. 5,432,824).

Regarding claim 16, Brocade in view of Sreejith disclose the apparatus of claim 10, but do not disclose the following; however, Zheng discloses traffic shaping based on buffer to buffer credits and transmission rate of cells (Col. 1, line 50-66, Col. 2, lines 30-37; Col. 2, lines 10-16; Col. 4, line 67- Col. 5 line 18 disclosing the traffic flow is controlled based on buffer to buffer credits and an allowed cell rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Brocade to control traffic flows as taught by Zheng because this provides for lossless transmission shaping of the traffic rate (Col. 2, lines 38-62). Utilizing the techniques of Zheng, the throughput of traffic and line speed would be governed by the traffic shaping techniques which would result in wherein the one or more processors are further configured to measure the input/output traffic based on a speed of the first port channel and the second port channel, and link level buffer-to-buffer (B2B) credits.  


Claim Objections
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment has effectively overcome the rejection of claims presented in the previous office action under 35 U.S.C. § 112; therefore said rejections are withdrawn.
Applicant’s arguments with respect to the rejection of the independent claims under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia-Franco et al (U.S. Patent No. 6,810,356) discloses the equations described by applicant for calculating the mean and standard deviation of traffic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/            Primary Examiner, Art Unit 2461